DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 07/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,707,824 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s amendment filed on 07/09/2021 has been reviewed by the examiner in view of the prior art of record Crockett et al. (US 2009/0220109 A1), and the prior art of record fails to teach the cited claim limitations of “a short-term characteristics of the audio signal and a long-term characteristics of the audio signal”. Prior art Crockett teaches an audio signal is divided into auditory events by comparing the difference in specific loudness between successive time blocks of the audio signal and dynamic gain modifications are applied to the audio signal at least partly in response to auditory events and/or the degree of change in signal characteristics associated with said auditory event boundaries. However, prior art Crockett fails to teach the cited claim limitations of “a short-term characteristics of the audio signal and a long-term characteristics of the audio signal”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




August 14, 2021
/SIMON KING/Primary Examiner, Art Unit 2653